Citation Nr: 0614102	
Decision Date: 05/15/06    Archive Date: 05/25/06

DOCKET NO.  04-26 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
January 1946, and from April 1951 to December 1970.  He died 
in April 1999.  The appellant is the veteran's spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in July 2002 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that re-adjudicated the 
appellant's claims of entitlement to service connection for 
cause of the veteran's death, and to DIC under 38 U.S.C.A. § 
1318.

The claims had previously been denied as not well grounded in 
a June 1999 rating decision.  The RO readjudicated the claim 
in July 2002 under the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), and the fact that the claim 
was previously denied as not well grounded.

In March 2003, the appellant was afforded a personal hearing 
at the RO.  A transcript of that hearing is in the file.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

While correspondence issued to the appellant in March 2002 
complies with some of the 38 U.S.C.A. § 5103 (West 2002) 
notice requirements, VA failed to provide the appellant 
notice of the fact that she needed to submit all pertinent 
evidence in her possession prior to December 2004.  While 
this timing failure is not necessarily fatal to Board 
adjudication, what precludes appellate review is the RO's 
failure to readjudicate the claims after issuing that 
December 2004 notice.  That is, VA's failure to provide full 
38 U.S.C.A. § 5103 notice prior to the July 2002 adjudication 
can only be cured by providing full 38 U.S.C.A. § 5103 notice 
and then readjudicating the claim after providing the 
appellant a meaningful opportunity to participate in the 
claims process.  Mayfield v. Nicholson, --- F.3d ----, 2006 
WL 861143, C.A.Fed., April 05, 2006; Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Therefore, further development is 
required.

Further, in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) (2005) were found to apply to 
all five elements of a service connection claim, 
including the effective date of an award.  In the 
present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate her claims for service connection and 
dependency and indemnity compensation, but she was not 
provided notice of the type of evidence necessary to 
establish effective dates for claims on appeal.  As 
these questions are presented in this case, this case 
must be remanded for notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs the appellant 
that an effective date for the award of benefits will be 
assigned if service connection or dependency and 
indemnity compensation is awarded.  Such notice must 
include an explanation of the type of evidence needed to 
establish an effective date.  

Finally, in October 2005, the appellant submitted signed 
statements from Alex Brown, M.D., and James Zinser, M.D.  
While earlier unsigned statements were of record, the 
addition of the signature changes the evidentiary picture and 
necessitates a remand under 38 C.F.R. § 20.1304 (2005).  
Moreover, while the unsigned statements were referred to a VA 
physician who prepared a May 2004 opinion, the statement from 
Dr. Brown was not discussed or analyzed in that opinion.  The 
reason for that failure is unclear, but it may be due to the 
fact that the copy provided to the May 2004 examiner was 
unsigned.  In any event, it is incumbent upon the examiner to 
specifically discuss all relevant evidence.  

Therefore, this case is REMANDED for the following action:

1.  The RO must send the appellant 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) which 
includes a Dingess compliant explanation 
as to the information or evidence needed 
to establish effective dates for the 
claims on appeal.  

2.  The RO must forward the claims 
folders, to include a copy of the signed 
February 2003 statement from Dr. Brown, 
to the examiner who prepared the May 2004 
medical opinion.  Following a review of 
all of the evidence of record, the 
examiner must opine whether it is at 
least as likely as not that a service 
related disorder caused or contributed 
substantially to the veteran's death.  
The examiner must discuss the theory 
presented by Dr. Brown in any opinion 
reached.  This particularly includes the 
assertion that the veteran suffered from 
depression due to service and/or service 
connected disorders, and the role that 
this disease played in the appellant's 
demise.  Further, the examiner must opine 
whether it is at least as likely as not 
that "lacunar" infarcts, high blood 
pressure, prostatic hypertrophy, 
depression, and/or chronic obstructive 
pulmonary disease are related to 
veteran's extensive military service.  If 
the examiner finds that any of these 
disorders were related to service, the 
examiner must then opine whether it is at 
least as likely as not that they 
contributed substantially and materially 
to the decision not to have the veteran 
undergo gallbladder surgery, and whether 
it is at least as likely as not that such 
a decision caused or contributed 
substantially and materially to the cause 
of the veteran's death.  A complete 
rationale must be provided for any 
opinion offered.  If the May 2004 
examiner is not available to provide an 
addendum a new physician must be 
contacted to conduct the above outlined 
review.

3.  The RO should review any physician's 
report to ensure complete compliance with 
the directives of this REMAND.  If the 
report is deficient in any manner, the RO 
must implement corrective procedures at 
once.  

4.  Thereafter, the RO must readjudicate 
the claims.  The RO is advised that they 
are to make a determination based on the 
law and regulations in effect at the time 
of their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  If any benefit sought 
on appeal remains denied, the appellant 
and her representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence received and not received; and 
all applicable laws and regulations 
considered pertinent to the issues 
currently on appeal.  A reasonable period 
of time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

